UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:December 31, 2012 Item 1. Schedule of Investments. TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 96.6% Aerospace & Defense - 1.6% HEICO Corp. $ LMI Aerospace, Inc. * Air Freight & Logistics - 0.9% Hub Group, Inc. * Auto Components - 2.4% Gentherm, Inc. * LKQ Corp. * Biotechnology - 1.4% Cepheid * Capital Markets - 1.5% Affiliated Managers Group, Inc. * Chemicals - 0.8% Airgas, Inc. Commercial Services & Supplies - 1.7% Team, Inc. * Tetra Tech, Inc. * Communications Equipment - 3.7% Aruba Networks, Inc. * Finisar Corp. * NICE Systems Ltd. - ADR* Oplink Communications, Inc. * Construction & Engineering - 4.0% EMCOR Group, Inc. * Primoris Services Corp. Distributors - 1.0% Pool Corp. Diversified Consumer Services - 1.2% Grand Canyon Education, Inc. * Electronic Equipment, Instruments & Components - 3.3% Coherent, Inc. * Fabrinet * IPG Photonics Corp. * OSI Systems, Inc. * Energy Equipment & Services - 5.2% Core Laboratories NV Dril-Quip, Inc. * Hornbeck Offshore Services, Inc. * Geospace Technologies Corp. * Pacific Drilling SA * Financial Services - 0.7% Cardtronics, Inc. * Health Care Equipment & Services - 1.3% Abaxis, Inc. * Health Care Equipment & Supplies - 3.0% Align Technology, Inc. * Endologix, Inc. * Haemonetics Corp. * Health Care Providers & Services - 13.2% Brookdale Senior Living, Inc. * Catamaran Corp. * Centene Corp. * MEDNAX, Inc. * MWI Veterinary Supply, Inc. * Team Health Holdings, Inc. * Universal Health Services, Inc. Hotels, Restaurants & Leisure - 2.5% BJ's Restaurants, Inc. * Penn National Gaming, Inc. * Insurance - 1.1% Amerisafe, Inc. * Internet & Catalog Retail - 1.0% Shutterfly, Inc. * Internet Software & Services - 4.4% Cornerstone OnDemand, Inc. * DealerTrack Technologies, Inc. * Demandware, Inc. * Perficient, Inc. * Web.com Group, Inc. * IT Services - 3.8% Computer Task Group, Inc. * MAXIMUS, Inc. VeriFone Systems, Inc. * Machinery - 3.7% CLARCOR, Inc. Middleby Corp. * Titan International, Inc. Woodward, Inc. Metals & Mining - 2.1% Carpenter Technology Corp. Haynes International, Inc. Oil, Gas & Consumable Fuels - 0.6% Solazyme, Inc. * Pharmaceuticals - 3.1% Impax Laboratories, Inc. * Pacira Pharmaceuticals, Inc. * ViroPharma, Inc. * Professional Services - 1.0% Mistras Group, Inc. * Road & Rail - 2.9% Genesee & Wyoming, Inc. * Roadrunner Transportation Systems, Inc. Semiconductors & Semiconductor Equipment - 8.1% Diodes, Inc. * Entropic Communications, Inc. * Hittite Microwave Corp. * OmniVision Technologies, Inc. * Semtech Corp. * Skyworks Solutions, Inc. * Teradyne, Inc. * TriQuint Semiconductor,Inc. * Software - 5.9% ANSYS, Inc. * Imperva, Inc. * MICROS Systems, Inc. * RealPage, Inc. * Splunk, Inc. * Specialty Retail - 2.5% Dick's Sporting Goods, Inc. Monro Muffler Brake, Inc. Textiles, Apparel & Luxury Goods - 2.8% Oxford Industries, Inc. Wolverine World Wide, Inc. Trading Companies & Distributors - 2.6% H&E Equipment Services, Inc. Watsco, Inc. Wireless Telecommunication Services - 1.6% SBA Communications Corp. - Class A * TOTAL COMMON STOCKS (Cost $165,346,915) TRUST & PARTNERSHIP - 1.3% Real Estate Investment Trust - 1.3% LaSalle Hotel Properties TOTAL TRUST & PARTNERSHIP (Cost $2,899,814) SHORT-TERM INVESTMENT - 1.9% Money Market Fund - 1.9% SEI Daily Income Trust Government Fund - Class B, 0.020%(1) TOTAL SHORT-TERM INVESTMENT (Cost $4,028,177) TOTAL INVESTMENTS IN SECURITIES - 99.8% (Cost $172,274,906) Other Assets in Excess of Liabilities - 0.2% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depositary Receipt Seven-day yield as of December 31, 2012. The cost basis of investments for federal income tax purposes at December 31, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. TCM SMALL CAP GROWTH FUND Summary of Fair Value Exposure at December 31, 2012 (Unaudited) The TCM Small Cap Growth Fund (the "Fund") utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. Generally Accepted Accounting Principals (“GAAP”) establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of December 31, 2012. See Schedule of Investments for industry breakouts: Description Level 1 Level 2 Level 3 Total Common Stocks $ $
